DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Response to Non-Final filed 11/06/2020. 
The status of the Claims is as follows:
Claim 3 has been cancelled;
Claims 1, 4, 5, 11 and 12 have been amended;
Claims 1, 2, and 4-19 are pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  1, 2, 4-10, 12, 13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 7383676; Schmidt) in view of Masuda et al. (US 5408808; Masuda)


Regarding Claim 1 Schmidt discloses a packaging machine for applying a packaging material to a product comprising: 
a frame (23); 
at least one conveyor (31 or 33) extending through the frame (23) for moving the product (P) along a path of travel (Col 4 lines 10-20) through a packaging area (7); 
a supply of the packaging material (13, 19) arranged along the path of travel (Col 4 lines 10-20) so as to be engaged by and applied about the product (P) as the product moves along its path of travel (Col 4 lines 10-20); 

a series of sealing assemblies (77, 81, 83) located along the packaging area (7), each sealing assembly (77, 81, 83) comprising an upper sealing assembly (87; Col 7 lines 55-61) having a heating element (151), and a lower sealing assembly (89) having one or more sealing tubes (169, 171; Col 11 lines 14-36); Where the Examiner interprets the Schmidt’s the insulating sponges (169,171; Col 11 lines 14-36) as the claimed “tubes” a solid rigid cylindrical structure. 

wherein the upper sealing assembly (87) of the series of sealing assemblies (77, 81, 83) is moveable (Col 11 lines 30-31) so that a portion of the packaging material (13, 19) is engaged between the upper (87) and lower (89) sealing assemblies and is heated sufficient to form a seal along the portion of the packaging material (13, 19); (Col 11 lines 25-36) and 
wherein the sealing tubes (169, 171; Col 11 lines 14-36) of the lower sealing assemblies (89) are sufficiently flexible to adjust and compensate for inconsistencies in engagement between the upper and lower sealing assemblies. Where Schmidt describes the sealing tubes (169, 171; Col 

However Schmidt does not expressly teach the sealing tubes comprise inflatable members.

Masuda teaches a packaging machine that includes a sealing assembly (Fig. 8) that includes an upper sealing assembly (20) and a lower sealing assembly (10). Masuda further teaches the lower sealing assembly includes a sealing tube (16) where the sealing tube includes inflatable members (Col 6 lines 29-32)  pressing packaging material on to the heating element (26) of the upper sealing assembly (20) for the purposes of creating an even seal. (Col 5 lines 53-60) 

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the sealing tubes of the lower sealing assemblies taught by Schmidt to include inflatable sealing tubes as taught by Masuda since Col 5 lines 53-60 of Masuda suggests that such a modification presses the packaging material on to the heating element of the upper sealing assembly for the purposes of creating an even seal.

Regarding Claim 2 the modified invention of Schmidt in view of Masuda teaches the invention as described above. Schmidt further teaches the series of sealing assemblies (77, 81, and 83) comprises a pair of side sealing assemblies (81, 83) and an end sealing assembly (77).

Claim 4 the modified invention of Schmidt in view of Masuda teaches the invention as described above. Schmidt further teaches each lower sealing assembly (89) further comprises a support (161) in which the one or more sealing tubes (169,171; Col 11 lines 14-36) are received, an insulating material (167) applied over the one or more sealing tubes (169, 171; Col 11 lines 14-36), and a non-stick material layer (173) over the insulating material (167).

Regarding Claim 5 the modified invention of Schmidt in view of Masuda teaches the invention as described above. Schmidt discloses lower sealing assemblies (89) of the series of sealing assemblies (77, 81, and 83) includes sealing tubes (169, 171; Col 11 lines 14-36).

Schmidt does not expressly teach the lower sealing assemblies of the series of sealing assemblies further comprise a fluid supply connected to the at least one or more sealing tubes for supplying a fluid thereto.

Masuda teaches the lower sealing assembly (10) of the sealing assemblies (10, 20) further comprise a fluid supply connected to the at least one or more sealing tubes (16) for supplying a fluid thereto. (Col 8 lines 30-35) pressing packaging material on to the heating element (26) of the upper sealing assembly (20) for the purposes of creating an even seal. (Col 5 lines 53-60) 

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the sealing tubes of the lower sealing assemblies taught by Schmidt to include inflatable sealing tubes with a fluid supply as taught by Masuda since Col 5 lines 53-60 of Masuda suggests that such a modification presses the packaging material on to the heating element of the upper sealing assembly for the purposes of creating an even seal.

Claim 6 the modified invention of Schmidt in view of Masuda teaches the invention as described above. Schmidt discloses a regulator (Col 12 lines 60- Col 13 line 10) for controlling the supply of fluid to the packaging machine and teaches sealing tubes (169,171; Col 11 lines 14-36)

Masuda teaches one or more sealing tubes that are inflatable to maintain a desired pressure therein pressing packaging material on to the heating element (26) of the upper sealing assembly (20) for the purposes of creating an even seal. (Col 5 lines 53-60) 

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the sealing tubes of the lower sealing assemblies taught by Schmidt to include inflatable sealing tubes as taught by Masuda since Col 5 lines 53-60 of Masuda suggests that such a modification presses the packaging material on to the heating element of the upper sealing assembly for the purposes of creating an even seal.

Schmidt discloses a regulator to control the supply of fluid to pneumatic actuators. (Col 12 lines 60- Col 13 line 10) While Masuda doesn’t expressly teach a regulator for controlling the supply of fluid to the sealing tubes, Masuda teaches inflatable and deflatable sealing tubes (Col 6 lines 30-35) which would require a regulator device to control the inflating and deflating of the sealing tubes. 

Regarding Claim 7 the modified invention of Schmidt in view of Masuda teaches the invention as described above. Schmidt further teaches the upper sealing assemblies (87) of the series of sealing assemblies (77, 81, and 83) each further comprise at least one seal bar (121, 123) coupled and heated by the heating element (151) and having a non-stick material applied thereto (Col 9 lines 50-61).

Regarding Claim 8 the modified invention of Schmidt in view of Masuda teaches the invention as described above. Schmidt further teaches each upper sealing assembly (87) further comprises a support (91) moveably mounted along the frame (23), a pair of seal bars (121, 123) mounted to the support (91) and heated by the heating element (151), and a cutting blade (125); and wherein each upper sealing assembly (87) is moveable into engagement with a corresponding lower sealing assembly (89) with the portion of the packaging material (13, 19) engaged therebetween to form the heat in the packaging material (13, 19). (Col 9 lines 2-35)

Regarding Claim 9 the modified invention of Schmidt in view of Masuda teaches the invention as described above. Schmidt further teaches further comprising a non-stick material (173; Col 9 lines 50-61) replaceably applied along each of the upper (87) and lower (89) sealing assemblies. 

Regarding Claim 10 the modified invention of Schmidt in view of Masuda teaches the invention as described above. Schmidt further teaches comprising a supply of the non-stick material mounted adjacent each of the upper and lower sealing assemblies for replacement as needed. (Col 9 lines 50-61; Col 11 lines 20-36)

Regarding Claim 12 the modified invention of Schmidt in view of Masuda teaches a method of packaging bedding products, comprising: 
moving each product along a path of travel through a packaging area; (Col 4 lines 10-19)
feeding one or more webs of packaging material (13, 19) into registration with each product moving along the path of travel; (Col 7 lines 17-28)


forming a thermal bond between the one or more webs (13, 19) by engagement of the webs (13, 19) between the respective sealing elements (91, 93) of the upper (87) and lower (89) sealing assemblies and heating the webs (13, 19); (Col 8 lines 4-36) and
as the sealing elements (91) of the upper sealing assemblies (87) engage the lower sealing elements (93) of their corresponding lower sealing assemblies (89), the lower sealing elements (93) are compressible along the length thereof to substantially adjust and maintain a substantially consistent counter-engaging sealing contact between the upper and lower sealing elements of the upper and lower sealing assemblies along a length thereof. 

Where Schmidt describes the sealing elements (93, 169,171; Col 11 lines 14-36) having an elongated structure and comprises a silicon sponge, silicon layer, both of which can have “compression” properties. Further the term “substantially” is a relative term of degree and since the specification does not provide a range for which “sufficiently” includes, the Examiner has broadly interpreted that the silicon sponge and silicon layer as capable of performing the claimed functional limitation: compressible along the length thereof to substantially adjust and maintain a substantially consistent sealing engagement between the upper and lower sealing elements of the upper and lower sealing assemblies.

However Schmidt does not expressly teach at least one flexible, fluid filled lower sealing element controlling a volume of fluid within the lower sealing elements such that the lower sealing elements are expandable.



Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the sealing tubes of the lower sealing assemblies taught by Schmidt to include inflatable sealing tubes as taught by Masuda since Col 5 lines 53-60 of Masuda suggests that such a modification presses the packaging material on to the heating element of the upper sealing assembly for the purposes of creating an even seal.

Regarding Claim 13 the modified invention of Schmidt in view of Masuda teaches the invention as described above. Schmidt further teaches the lower sealing assemblies (89) further comprise a nonstick material (173) applied along the lower sealing elements (93) thereof and, when the nonstick material (173) of one of the lower sealing assemblies (89) needs replacement, detaching a used portion of the nonstick material (173) from the lower sealing assembly (89); 
unwinding a new portion of nonstick material (173) from a supply roll of nonstick material; and attaching the new portion of nonstick material over the lower sealing element (93) of the lower sealing assembly (89). (Col 11 lines 20-36)

Regarding Claim 17 the modified invention of Schmidt in view of Masuda teaches the invention as described above. Schmidt further teaches moving one or more webs (13, 19) into registration with the product feeding a first web (13) of packaging material toward contact with a first portion 

Regarding Claim 18 the modified invention of Schmidt in view of Masuda teaches the invention as described above. Schmidt further teaches forming a thermal bond comprises heating the upper sealing elements (91) of each upper sealing assembly (87) sufficient to cause the first and second webs (13, 19) of packaging material to substantially fuse together to form an enclosed package about the product (P). (Fig. 4) (Col 8 lines 4-30)

Regarding Claim 19 the modified invention of Schmidt in view of Masuda teaches the invention as described above. Schmidt further teaches the upper (87) and lower (89) sealing assemblies each include a nonstick material covering the upper (91) and lower (93) sealing elements thereof, and when the nonstick material of the upper sealing element (91) needs replacement, removing the seal bar from the upper sealing assembly, reversing the orientation of the seal bar to expose a second sealing surface, and re-attaching the seal bar to the upper sealing assembly. (Col 10 lines 8-32)

Claims  14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 7383676) in view of Masuda (US 5408808) as applied to Claim 12 above and further, in in view of Irwin et al. (US 20040256373; Irwin)

Regarding Claim 14 the modified invention of Schmidt in view of Masuda teaches the invention as described above. Schmidt further teaches providing a series of lower sealing assemblies (89)



Masuda teaches a packaging machine that includes a sealing assembly (Fig. 8) that includes an upper sealing assembly (20) and a lower sealing assembly (10). Masuda further teaches the lower sealing assembly includes a fluid filled lower sealing element (16) (Col 6 lines 29-32) controlling a volume of fluid within the lower sealing element (16) such that the lower sealing element (16) is expandable and compressible along the length thereof pressing packaging material on to the heating element of the upper sealing assembly for the purposes of creating an even seal. (Col 5 lines 53-60) 

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the sealing tubes of the lower sealing assemblies taught by Schmidt to include inflatable sealing tubes as taught by Masuda since Col 5 lines 53-60 of Masuda suggests that such a modification presses the packaging material on to the heating element of the upper sealing assembly for the purposes of creating an even seal.

However, Schmidt in view of Masuda does not teach supplying a fluid to each lower sealing element to inflate each flexible sealing element to a desired pressure.

Irwin teaches a method of packaging products that includes a lower sealing assembly (90) having a flexible lower sealing element (200) a step of supplying a fluid to the lower sealing element (200) to inflate the flexible sealing element to a desired pressure, setting the pressure and rigidity within the flexible lower sealing element (200) for the purposes of improving control over the sealing process. (par 4; 69-74)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the engaging the lower sealing elements of Schmidt to include supplying a fluid to the lower sealing element to inflate to a desired pressure taught by Irwin since par 69-74 of Irwin suggests that such a modification sets the pressure and rigidity within the flexible lower sealing element (200) for the purposes of improving control over the sealing process. (par 4; 69-74) 

Regarding Claim 15 the modified invention of Schmidt in view of Masuda and Irwin teach the invention as described above. Schmidt further teaches providing a series of lower sealing assemblies (89) and a series of upper sealing assemblies (87). 

However Schmidt does not expressly teach at least one flexible, fluid filled lower sealing element controlling a volume of fluid within the lower sealing elements such that the lower sealing elements are expandable.

Masuda teaches a packaging machine that includes a sealing assembly (Fig. 8) that includes an upper sealing assembly (20) and a lower sealing assembly (10). Masuda further teaches the lower sealing assembly includes a fluid filled lower sealing element (16) (Col 6 lines 29-32) controlling a volume of fluid within the lower sealing element (16) such that the lower sealing element (16) is expandable and compressible along the length thereof pressing packaging material on to the heating element of the upper sealing assembly for the purposes of creating an even seal. (Col 5 lines 53-60) 

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the sealing tubes of the lower sealing assemblies taught by Schmidt to include 

However Schmidt in view of Masuda does not expressly teach each lower sealing element is inflated to a pressure less than a full inflation pressure and sufficient to enable compression thereof as the upper sealing assembly is engaged and bears against the lower sealing assembly.

Irwin teaches a method of packaging products that includes a lower sealing assembly (90) having a flexible lower sealing element (200) a step of inflating a lower sealing element (200) to a pressure less than a full inflation to enable compression as the upper sealing assembly (88) is engaged and bears against the lower sealing assembly, setting the pressure and rigidity within the flexible lower sealing element (200) for the purposes of improving control over the sealing process. (par 4; 69-74, 91)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the engaging the lower sealing elements of Schmidt to include inflated to a pressure less than a full inflation pressure and sufficient to enable compression thereof as the upper sealing assembly is engaged and bears against the lower sealing assembly taught by Irwin since par 69-74 of Irwin suggests that such a modification sets the pressure and rigidity within the flexible lower sealing element (200) for the purposes of improving control over the sealing process. (par 4; 69-74, 91) 

Regarding Claim 16 the modified invention of Schmidt in view of Masuda and Irwin the invention as described above. Schmidt further teaches providing a series of lower sealing assemblies (89) and a series of upper sealing assemblies (87). 


Masuda teaches a packaging machine that includes a sealing assembly (Fig. 8) that includes an upper sealing assembly (20) and a lower sealing assembly (10). Masuda further teaches the lower sealing assembly includes a fluid filled lower sealing element (16) (Col 6 lines 29-32) controlling a volume of fluid within the lower sealing element (16) such that the lower sealing element (16) is expandable and compressible along the length thereof pressing packaging material on to the heating element of the upper sealing assembly for the purposes of creating an even seal. (Col 5 lines 53-60) 

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the sealing tubes of the lower sealing assemblies taught by Schmidt to include inflatable sealing tubes as taught by Masuda since Col 5 lines 53-60 of Masuda suggests that such a modification presses the packaging material on to the heating element of the upper sealing assembly for the purposes of creating an even seal.

However, Schmidt in view of Masuda does not expressly teach regulating the supply of fluid to each of the lower sealing elements, including releasing fluid from each lower sealing element to adjust a pressure in each sealing element.

Irwin teaches a method of packaging products that includes a lower sealing assembly (90) having a flexible lower sealing element (200) a step of regulating the supply of fluid to each of the lower sealing element (200), including releasing fluid from each lower sealing element to adjust a pressure in each sealing element (Claim 6), setting the pressure and rigidity within the flexible 

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the engaging the lower sealing elements of Schmidt to include regulating the supply of fluid to each of the lower sealing elements, including releasing fluid from each lower sealing element to adjust a pressure in each sealing element. taught by Irwin since par 69-74 of Irwin suggests that such a modification sets the pressure and rigidity within the flexible lower sealing element (200) for the purposes of improving control over the sealing process. (par 4; 69-74, 80, 91) 

Response to Arguments
Applicant's arguments filed 11/06/2020 have been fully considered but they are not persuasive. 

Applicant’s Argument: Masuda does not teach controlling the fluid pressure or inflation of the air tube to adjust a size and/or configuration thereof sufficient to adjust and compensate for differences or inconsistencies in engagement between upper and lower sealing assemblies to help ensure a substantially consistent seal along the packaging material. 
Examiner’s Response: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., inflation of the air tube to adjust a size and/or configuration) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).



Applicant’s Argument: Schmidt teaches away from sealing arrangement shown in Irwin. Where Schmidt discusses a problem with conventional packaging machines regarding speeds, wear and breaking down such that melted plastic accumulates on the sealing components or the sealing components wear out.
Examiner’s Response: Schmidt teaches a series of lower sealing assemblies (89) and a series of upper sealing assemblies (87). Masuda further teaches the lower sealing assembly includes a fluid filled lower sealing element (16) (Col 6 lines 29-32). Irwin teaches supplying a fluid to the lower sealing element (200) to inflate the flexible sealing element to a desired pressure. Where the Examiner has relied on Irwin to teach the limitation supplying a fluid to each lower sealing element to inflate each flexible sealing element to a desired pressure. 

 Therefore the Examiner has determined that the Applicant's arguments are not persuasive and the Examiner maintains that the combination of teachings from Schmidt, Masuda and Irwin render the Applicant's claimed invention obvious over the prior art.

Allowable Subject Matter
Claim 11 is allowed.
The following is a statement of reasons for allowance:  

Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed three expandable tubular bodies arranged along a support, each connected to a fluid supply for at least partially inflating the tubular bodies for the purposes of sealing larger items. 

While the Prior Art, Masuda for example, teaches an expandable tubular body connected to a fluid supply, the Prior Art does not teach three expandable tubular bodies in a single support, each expandable tubular body connected to a fluid supply within a sealing assembly.  

Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944.  The examiner can normally be reached on 4 pm - 11:59 pm Monday - Friday.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731